EXHIBIT A to FIRST AMENDMENT TO AND RESTATEMENT OF MINERAL PROPERTY ACQUISITION AGREEMENT SAN ENRIQUE PROPERTIES, ATACAMA REGION III CHILE NOMBRE LUGAR ESTADO NORTE ESTE Sam 56 Presentacion FOJAS NUMERO NOTARIA Hect. Totales Hect. Sobrepuestas Esperanza del 1 al 10 SierraNegra Mensura en Revision Sam 56 5/6/2008 3090 Vta. COPIAPO La Recuperada del 1 al 10 SierraNegra Mensura en Revision Sam 56 2/9/2009 840 Vta. COPIAPO 90 La Maria del 1 al 10 SierraNegra Solicitud de Mensura Sam 56 5/19/2009 COPIAPO 70 Negro SierraNegra Pedimento Sam 56 10/9/2009 COPIAPO Negro Uno SierraNegra Conc. de Exploración Sam 56 11/17/2008 COPIAPO Negro Dos SierraNegra Conc. de Exploración Sam 56 11/17/2008 8332 Vta. COPIAPO Negro Tres SierraNegra Conc. de Exploración Sam 56 11/17/2008 8333 Vta. COPIAPO Negro Cuatro SierraNegra Conc. de Exploración Sam 56 6/25/2009 4243 Vta. COPIAPO Negro Cinco SierraNegra Conc. de Exploración Sam 56 6/25/2009 4233 Vta. COPIAPO Negro Seis SierraNegra Conc. de Exploración Sam 56 6/25/2009 4234 Vta. COPIAPO
